Citation Nr: 0703354	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  96-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for degenerative 
arthritis of the bilateral hands and wrists, based on an 
initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty 
including from October 1979 to November 1993.  She served in 
Southwest Asia from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for arthritis of the hands and wrists and assigned 
a zero percent rating.  The case was subsequently transferred 
to the RO in Winston-Salem, North Carolina.  It was remanded 
by the Board for additional development in July 2003 and 
February 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected degenerative arthritis of 
the bilateral hands and wrists is manifested by subjective 
complaints of pain and swelling, without X-ray evidence of 
arthritis or any limitation of motion including as a result 
of pain or dysfunction.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for degenerative 
arthritis of the bilateral hands and wrists, based on an 
initial determination, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5215, 5228, 5229, 5230 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claim by correspondence dated in August 2001, May 2002, 
July 2004, and February 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
April 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

By a rating action in June 1995, service connection for 
degenerative arthritis of the hands and wrists was awarded, 
and a noncompensable (zero percent) rating was assigned.  The 
award was based on service medical records reflecting 
treatment on several occasions for swelling and aching pains 
in the hands, as well as a VA examination in January 1995 
that included a diagnosis of arthralgia of the hands, wrist, 
and knees that was likely degenerative joint disease.  

The appellant was not satisfied with the assignment of a 
noncompensable rating, and this appeal ensued.

VA treatment records dated in August 1998 noted the veteran 
complained of pain in all joints with intermittent swelling 
to the hands.  The examiner noted a full range of motion to 
all joints without evidence of synovitis.  The diagnoses 
included chronic pain syndrome and probable fibromyalgia with 
superimposed degenerative joint disease.  X-rays of the hands 
were normal.  A September 1998 report noted testing for Lyme 
disease was negative.  A diagnosis of fibromyalgia with 
degenerative joint disease was provided.  

On VA general medical examination in September 1999, the 
veteran reported the onset of cramping pain, numbness, and 
tingling to the hands, legs, and feet in approximately 1991.  
She complained of occasional swelling of the joints.  The 
examiner noted there was no limitation of motion of the 
fingers and no evidence of swelling or present abnormality.  
The diagnoses included tingling of the hands, etiology 
undetermined.  It was noted cold injury could not be ruled 
out.  Laboratory testing revealed a sedimentation rate within 
the normal range.  A September 1999 VA neurology examination 
report noted intermittent paresthesias of the hands, legs, 
and feet were not found.  

VA treatment records dated in December 2002 noted the veteran 
complained of moderate stiffness in the small joints of the 
hands and knee pain.  She reported she had started taking 
Naproxen for arthritis.  The examiner noted moderate 
degenerative joint disease changes without effusion or edema.  

On VA examination of the hands in August 2004 the veteran 
complained of occasional flare-ups of joint disease in the 
hands with repetitive use and weather changes.  She reported 
the disorder had increased in severity since service.  The 
examiner noted there was no evidence of any functional 
defect.  It was also noted that the veteran could touch each 
finger to the median transverse fold of the palm, touch each 
finger to the thumb, spread her fingers apart, and make a 
fist.  Grasping strength and dexterity were normal.  There 
was full range of motion of all fingers.  The diagnosis was 
arthritis of the hands.  

VA joints examination in August 2004 noted the veteran 
complained of wrist pain.  Range of motion studies revealed 
dorsiflexion of the wrists to 70 degrees and palmar flexion 
to 80 degrees.  There were complaints of pain at the extremes 
of motion.  The examiner noted there was no evidence of 
fatigue, weakness, lack of endurance, limitation of motion 
due to pain, limitation of motion on repetitive motion, 
objective evidence of painful motion, edema, effusion, 
instability, tenderness, redness, heat, abnormal movement, 
guarding, or constitutional signs of inflammatory arthritis.  
The diagnosis was arthritis of the wrists.

On VA examination in March 2006 the veteran complained of 
constant, intermittent, daily pain in the hands and wrists.  
She described the disorder as being worse three to four times 
per week and stated her hands were usually swollen in the 
morning.  She stated she occasionally had trouble holding 
things.  She reported she was taking Etodolac for the 
disorder.  The physician noted the claims file was reviewed 
and that no inflammatory arthritis was described.  Physical 
examination revealed the hands and wrists were normal to 
inspection.  There were complaints of slight tenderness to 
palpation of the wrist joints, but there was full range of 
motion with dorsiflexion to 80 degrees and palmar flexion to 
90 degrees.  There were complaints of minimal discomfort in 
the last 10 degrees of motion.  Radial deviation was to about 
30 degrees and ulnar deviation was to 50 degrees.  These 
movements were also with minimal discomfort.  Motor 
examination was completely normal.  

The physician commented that the veteran's hands were 
completely normal with no evidence of swelling.  There was 
full range of motion of the fingers with range of motion of 
the distal interphangeal joint flexion over 90 degrees, 
proximal interphalangeal joint flexion to about 100 degrees, 
and flexion of the metacarpophangeal joints over 90 degrees.  
It was noted these movements were performed easily.  The 
veteran was also able to touch the fingertips to the mid palm 
creases and touch the thumb to the base and tips of each 
finger.  Hand strength was normal and light touch was 
perceived upon testing.  Repetitive testing examination was 
completely normal.  The diagnosis was bilateral hand and 
wrist strain with residuals.  X-rays of the hands and wrists 
were negative.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Wrist, limitation of motion of:
Major
Minor
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand  
(1) For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.  
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of 
motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level 
and the next higher level.
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto. (ii) If both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position. 
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis. (iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate 
as favorable ankylosis.  
(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, 
and either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.  
(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.



IV. Limitation of Motion of Individual Digits 
Rating
Major     
Minor
5228
Thumb, limitation of motion: With a gap 
of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers



20



20

With a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers


10


10

With a gap of less than one inch (2.5 
cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers.


0


0
5229
Index or long finger, limitation of 
motion: With a gap of one inch (2.5 cm.) 
or more between the fingertip and the 
proximal transverse crease of the palm, 
with the finger flexed to the extent 
possible, or; with extension limited by 
more than 30 degrees




10




10

With a gap of less than one inch (2.5 
cm.) between the fingertip and the 
proximal transverse crease of the palm, 
with the finger flexed to the extent 
possible, and; extension is limited by 
no more than 30 degrees.



0



0
5230
Ring or little finger, limitation of 
motion: Any limitation of motion

0

0
38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  
Based upon a longitudinal review of the evidence of record, 
the Board finds the veteran's service-connected degenerative 
arthritis of the bilateral hands and wrists is manifested by 
subjective complaints of pain and swelling, without X-ray 
evidence of arthritis or any limitation of motion including 
as a result of pain or dysfunction.  The VA examination 
reports and VA outpatient treatment records dating back to 
1995 do not, at any time, describe symptoms that would meet 
the requirements for a compensable rating.  There is no loss 
of motion or swelling of the hands or wrists, and while there 
were complaints of discomfort on movement to the extremes, 
this does not equate to satisfactory evidence of painful 
motion.  The March 2006 VA examination report is persuasive 
as to the veteran's present wrist and hand disabilities.  The 
physical examination is shown to have been thorough and the 
examiner noted the claims file was reviewed.  The examiner 
also noted there was no objective evidence of inflammatory 
arthritis.  X-ray examination reports of the wrists and hands 
were negative.  Therefore, entitlement to a compensable 
rating is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a compensable evaluation for degenerative 
arthritis of the bilateral hands and wrists is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


